Opinion by
Ekwall, J.
When this case was called for trial, it was submitted upon the record, including the collector’s letter of transmittal, and the record in Abstract 54732 was incorporated herein. An examination of the record disclosed that the collector admits error and states that the instructions contained in Bureau of Customs Circular Letter No. 2675, dated October 19, 1949, would now be followed. In view of the record and following the decision cited, it was held that the currency of the invoices should have been converted in the manner directed by the judgment of this court in Abstract 54732, in accordance with said Bureau of Customs Circular Letter.